BLACK, District Judge.
After consideration of the very comprehensive briefs in behalf of each party which supplement the oral ' arguments which were submitted, and regardless of whether or not the complaint is or is not otherwise sufficient, I am satisfied that it is essential that the plaintiff affirmatively allege that he is not a national of a foreign or enemy country. Such allegation is not now present.
Fot such reason in any event the defendants’ motion to dismiss should be granted.
Order in harmony herewith may be presented, after notice.